Citation Nr: 0710306	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thumb fracture.

2.  Entitlement to service connection for mild degenerative 
changes to the first metatarsal-phalangeal joints, bilateral.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as decreased sex drive.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for hearing loss.

7. Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a thoracolumbar 
spine disability.

9.  Entitlement to service connection for degenerative disc 
disease of C5-7 with severe stenosis and cord compression.

10.  Entitlement to service connection for cervical 
radiculopathy of the upper left extremity. 

11.  Entitlement to service connection for a disability of 
the upper right extremity.

12.  Entitlement to service connection for 
onychomycosis/tinea pedis, claimed as jungle rot, bilateral.  

13.  Entitlement to service connection for major depressive 
disorder.

14.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In his October 2003 claim, the veteran alleged exposure to 
Agent Orange while serving in Vietnam.  He has not requested 
service connection for a disease that is eligible for 
presumptive service connection based on exposure to a 
herbicide agent.  Nor has he alleged that any of his 
diagnosed disabilities is due to Agent Orange exposure.  This 
issue is therefore referred to the Appeals Management Center 
for appropriate action.  

The issues of entitlement to service connection for hearing 
loss, tinnitus, a thoracolumbar spine disability, 
degenerative disc disease of C5-7 with severe stenosis and 
cord compression, cervical radiculopathy of the upper left 
extremity, a disability of the upper right extremity, 
onychomycosis/tinea pedis, PTSD, and major depressive 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
right thumb disability had its onset in service or was 
diagnosed within a year of the veteran's separation from 
service, and there is no competent evidence that shows the 
current right thumb disability is related to his military 
service.

2.  The medical evidence does not show that the degenerative 
changes in the veteran's first metatarsal-phalangeal joints 
had their onset in service or were diagnosed within one year 
of the veteran's separation from service, and there is no 
competent evidence to show that the current degenerative 
changes are related to his military service.

3.  The medical evidence does not show that the veteran has a 
current diagnosis of erectile dysfunction, nor does it 
demonstrate that any such disability had its onset during 
service.  

4.  The medical evidence does not show that the veteran has 
been diagnosed with a current disability that is manifested 
by dizziness, nor does it demonstrate that any current 
dizziness is related to his military service.

5.  The medical evidence does not show that the veteran 
currently has defective vision, nor does it demonstrate that 
any such disability had its onset in service.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Degenerative changes in the veteran's first metatarsal-
phalangeal joints were not incurred in or aggravated by 
active military service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Erectile dysfunction, claimed as low sex drive, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Dizziness was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  Defective vision was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  VA law and regulations also indicate that 
part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

That said, in December 2003, the veteran was sent a letter 
informing him of the evidence necessary to establish service 
connection for a bilateral foot condition, dizziness, and 
arthritis, what evidence the RO would obtain, and what 
evidence he was expected to obtain.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to these claims.  A similar 
letter expressly requesting that the veteran submit any 
evidence relevant to his claim of entitlement to service 
connection for erectile dysfunction was sent in June 2004.  

The law does not allow service connection for refractive 
errors of the eye.  See 38 C.F.R. § 3.303(c).  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of the veteran's claim, the duties to assist and 
notify are not applicable to the veteran's defective vision 
claim.  See 38 C.F.R. § 3.159(d)(3); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-04.

With respect to the remaining claims, the Board finds that 
the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With respect to the duty to assist, it is noted that service 
medical records, VA medical records, and personnel records 
are in the claims file.  In addition, the veteran was 
administered several VA examinations in January 2004.  While 
these examinations did not address the erectile dysfunction 
claim, the Board finds that, because there is no evidence of 
this disability either during service or now, a VA 
examination is not warranted.   Therefore, the Board finds 
the examination reports on file provide sufficient evidence 
on which to decide the veteran's claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service. 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  For certain chronic disabilities, 
such as arthritis, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a prescribed period following a veteran's discharge from 
service; most chronic disabilities, including arthritis, 
allow a presumptive period of one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  


Residuals of a Thumb Fracture

The veteran claims entitlement to service connection for 
residuals of a thumb injury that he states he sustained while 
in Vietnam.  In his October 2003 claim, the veteran stated 
his thumb causes a great deal of pain and that he believes 
arthritis set in.  He indicated that he was not allowed to 
seek medical treatment for his injury, and so his service 
medical records are silent on the issue.   

As noted above, a successful service connection claim must 
include evidence of an in-service disease or injury.  
Unfortunately, this requirement is not established by the 
evidence of record.  As conceded by the veteran, the claims 
file contains no evidence of treatment for a right thumb 
injury.  Moreover, a right thumb injury is not noted on the 
veteran's January 1970 separation examination report, nor is 
it mentioned on his separation medical history report.  Nor 
has the veteran provided, or even alleged the existence of, 
medical records reflecting that the veteran sought treatment 
for arthritis within one year of separation from service.

Furthermore, a January 2004 radiology report indicates no 
current evidence of fracture, dislocation, or degenerative 
changes in the veteran's right hand.  Therefore, even if the 
veteran's lay testimony could sufficiently establish that he 
injured his thumb in service, the absence of a current 
disability precludes the granting of service connection.  
Therefore, this claim must be denied.


Degenerative Changes in the First Metatarsal-Phalangeal 
Joints 

The veteran has also requested service connection for 
bilateral foot arthritis.  VA medical records from June 2004 
reference x-ray evidence of mild degenerative changes, thus 
establishing the presence of a current disability.  However, 
the veteran's service medical records contain no evidence 
that the veteran incurred a foot disability in service.  
These records reflect that the veteran never sought treatment 
for a foot disorder, and no such problem is noted on his 
January 1970 separation examination and medical history 
records.  Nor has evidence of bilateral foot arthritis from 
within one year of separation been obtained or alleged to 
exist.  Therefore, in the absence of evidence that the 
current degenerative changes in the veteran's feet were 
incurred in service or shortly thereafter, service connection 
must be denied.  


Erectile Dysfunction

Because there is no indication that the veteran has ever been 
diagnosed with or treated for erectile dysfunction or a 
similar disorder, and because there is no evidence that the 
veteran ever complained of or sought treatment for this 
condition while in service, service connection for low sex 
drive must be denied.  See Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).


Dizziness

The veteran noted a history of dizziness on both his April 
1968 pre-induction medical history report and his January 
1970 separation medical history report.  However, there is no 
evidence that the veteran's episodes of lightheadedness have 
been identified as a manifestation of a particular disease or 
injury.  According to the January 2004 VA general examination 
report, there is no evidence that the veteran's dizzy spells 
are in any way related to neurologic complications.  The 
report states that the dizziness may be related to 
dysrhythmia and requested an ECG and routine blood tests to 
rule out predisposing causes for atrial fibrillation.  
However, no diagnosis is made, and the examiner did not 
discuss whether the dizzy spells, which pre-existed service, 
were aggravated by military service.  Therefore, in the 
absence of a current disability, the veteran's claim of 
service connection must be denied.  Degmetich, 104 F. 3d 
1328, 1332 (1997)


Defective Vision

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes are developmental defects 
and not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subject to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).

The veteran's October 2003 claim included a complaint of 
blurred vision.  Nothing in the claims file suggests the 
veteran is alleging blurry vision due to an in-service injury 
or disease, and there is no indication of an eye injury or 
disease in the veteran's service medical records.  Moreover, 
the veteran has neither submitted nor notified VA of post-
service medical records that suggest the presence of a 
current eye disability rather that just a refractive error.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  It appears that there is 
no possible provision to allow a grant of the benefit sought 
on appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  The veteran has failed 
to state a claim upon which relief could be granted, and, as 
a matter of law, the claim must be denied. See id.

The evidence in these claims is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for residuals of a right 
thumb fracture is denied.

Entitlement to service connection for mild degenerative 
changes to the first metatarsal-phalangeal joints, bilateral, 
is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for erectile dysfunction, 
claimed as decreased sex drive, is denied.

Entitlement to service connection for defective vision is 
denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  With regard to the veteran's service connection 
claims for hearing loss and tinnitus, the Board notes that 
different levels of hearing loss are indicated on the April 
1968 pre-induction examination audiogram and the January 1970 
separation examination audiogram.  Therefore, the Board 
believes a VA examination to determine the etiology of any 
current hearing loss and tinnitus is warranted.  38 U.S.C.A. 
§ 5103A (d) (West 2002).

The Board also believes another VA examination is warranted 
for the veteran's thoracolumbar spine disability, 
degenerative disc disease of C5-7 with severe stenosis and 
cord compression, crevicular radiculopathy of the upper left 
extremity, and right extremity disability.  According to the 
May 2006 VA spine examination report, the veteran's current 
condition is less likely as not to have come from his pre-
existing conditions at T11 and C5.  However, the examiner did 
not state whether any current spine disability may have been 
caused or aggravated by service.  Moreover, the evidence of 
record does not clarify whether the disabilities of the 
veteran's upper extremities are related to service or to the 
thoracolumbar spine disability or the degenerative disc 
disease of C5-7.  Therefore, a VA examination to address 
these issues is warranted.

Furthermore, the Board believes the veteran should be 
scheduled for a VA examination to determine whether his 
current onychomycosis/tinea pedis is related to his military 
service.  The Board notes that the January 2004 VA skin and 
orthopedic examination reports both diagnose this condition 
and that the skin examination report states that the 
veteran's condition is at least as likely as not due to 
possible environmental or infectious exposures during the 
time of active duty in Vietnam.  This opinion, by itself, 
does not provide a sufficient basis on which to grant service 
connection, as it appears to be based on the veteran's own 
recitation of his medical history rather than on review of 
the medical records.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  However, given that the veteran filed a claim for 
"jungle rot" in 1973, three years after separation from 
service, the Board believes it would be appropriate to 
schedule another VA examination.

The Board also believes a remand for further development of 
the veteran's major depressive disorder and PTSD claims is in 
order.  Concerning his claim of service connection for major 
depressive disorder, the veteran has identified and 
authorized the release of private medical records from as 
early as 1975, approximately five years after separation.  
The claims file does not reflect that an attempt has been 
made to obtain these records.  

With respect to the PTSD claim, the veteran has stated that 
he was in Bien Hoa, Long Bihn, Saigon, and Da Nang.  He has 
identified himself as a member of I ALC Advisory Team # 6.  
The veteran has provided stressor details in personal 
statements from June 2005 and March 2006.  In addition, a 
March 2006 letter from the veteran's aunt notes that the 
veteran wrote to her while in service to tell her about his 
experiences in Vietnam.  The Board believes that the claims 
file contains sufficient competent evidence to justify 
submitting a stressor verification request to the U. S. Army 
and Joint Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
remanded claims.  After obtaining any 
necessary authorization from the veteran, 
the AMC must obtain any outstanding 
medical records and associate them with 
the claims file.  These requests should 
include treatment received (1) in 1975 and 
1989 from Hendricks County Hospital in 
Danville, Indiana; (2) in 1987 from Morgan 
County Hospital in Martinsville, Indiana; 
and (3) in May 1997 from Wishard Hospital 
in Indianapolis, Indiana.  According to 
the veteran's March 2006 statement, these 
records describe hospital treatment the 
veteran received after several suicide 
attempts.  If these records do not exist 
or cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The AMC must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide specific 
details of the claimed stressful events he 
experienced during service, such as dates 
(within a 60-day period), places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  

The veteran must be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He must also be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  The veteran should also 
specifically be notified that copies of 
the letters referred to by his aunt in her 
March 2006 statement may help corroborate 
his stressors.  The veteran must be 
further advised that failure to respond 
may result in adverse action.

3.  Whether or not a reply is received, 
the AMC should then take any appropriate 
action to verify the claimed stressors, to 
include consultation with the United 
States Armed and Joint Services Records 
Research Center (JSRRC), in light of any 
additional information that the veteran 
submits.  The AMC should provide JSRRC 
with the veteran's claims file and a 
description of the veteran's alleged 
stressors with the request for 
verification.

4.  The veteran should be afforded a VA 
psychiatric examination to in order to 
ascertain the nature, extent, and etiology 
of any psychiatric disorder, including 
PTSD, that he may have.  The claims folder 
must be made available to the examiner 
prior to the examination.  The examination 
report should note that the claims folder 
was reviewed.  All pertinent 
symptomatology and findings should be 
reported in detail.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should also opine whether it 
is at least as likely as not that any 
current psychiatric disorder had its onset 
during the appellant's active service.

5.  The veteran should be afforded a VA 
audiological evaluation to determine the 
etiology of any current hearing loss and 
tinnitus.  The claims file must be made 
available to and reviewed by the examiner, 
and such review should be indicated in the 
examination report.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  

In particular, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or a 
speech recognition score using the 
Maryland CNC Test of less than 94 
percent). The examiner should also 
identify whether the veteran has tinnitus.

The examiner is asked to express a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current hearing loss or 
tinnitus is related to service.  If it is 
determined that hearing loss or tinnitus 
was present at the time of the service 
entrance examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
pre-service disability underwent a chronic 
increase in severity during service, 
beyond its natural progression.  A 
complete rationale for any opinion 
rendered should be included in the report.  
If the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  

6.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any disability related to the 
veteran's spine and his upper extremities.  
The appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

In particular, the examiner is asked to 
review the veteran's service medical 
records and the May 2006 VA spine 
examination report.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or more) that any current 
thoracolumbar spine disability or 
degenerative disc disease of C5-7 with 
severe stenosis and cord compression 
originated in service, was aggravated 
during service, or is otherwise 
etiologically related to service.  

The examiner is also asked to opine on 
whether the veteran's cervical 
radiculopathy of the upper left extremity 
or any disability of the upper right 
extremity is related to service or to 
either of the spine disabilities noted 
above.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.

7.  The veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of his onychomycosis/tinea pedis.  
The claims file must be made available to 
and be reviewed by the examiner in 
connection with the examination, and the 
examination report should indicate that 
the claims file was reviewed.  Particular 
emphasis is to be placed on the veteran's 
service medical records, the fact that he 
filed a service connection claim for 
"jungle rot" in October 1973, and the 
January 2004 skin and orthopedic 
examination reports diagnosing 
onychomycosis and tinea pedis.  All 
indicated special studies and tests should 
be accomplished.  

After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether any current 
onychomycosis/tinea pedis found on 
examination is at least as likely as not 
(a 50 percent or higher degree of 
probability) etiologically related to the 
veteran's active duty service.  A detailed 
rationale should be provided for this 
opinion.  If the requested opinion cannot 
be provided without resort to speculation, 
this should be stated.

8.  The AMC should then readjudicate the 
claims.  If any claim remains denied, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 






 Department of Veterans Affairs


